NOT DESIGNATED FOR PUBLICATION

                               STATE OF LOUISIANA

                                 COURT OF APPEAL

                                   FIRST CIRCUIT



                                     2021 CA        7

                                               1
                               DARLENE MORRIS FAIR


V                                       VERSUS


                                 STEVEN JOSEPH FAIR


                                             Judgment rendered:       JUL' 19 2022


                                   On Appeal from the
                                     Family Court of
                                 East Baton Rouge Parish
                                       No. 204309


                      The Honorable Pamela J. Baker, Judge Presiding



    Barbara Lane Irwin                         Attorneys for Defendant/ Appellant
    Megan L. LeBlanc                           Steven Joseph Fair
    Gonzales, Louisiana
    Marcus T. Foote
    Baton Rouge, Louisiana
    and

    Mark D. Plaisance
    Marcus J. Plaisance
    Prairieville, Louisiana


    Lisa Leslie Boudreaux                      Attorneys for Plaintiff/Appellee
    Michael Sean Walsh                          Darlene Morris Fair
    Ryan K. French
    Baton Rouge, Louisiana




                BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
HOLDRIDGE, J.


        This appeal in a community property partition concerns the valuation of a

community property corporation, the allocation of gains and losses on the separate

property portion of an IRA, and a reimbursement distribution. We affirm in part and

reverse and remand in part.


                        FACTS AND PROCEDURAL HISTORY


       Darlene Morris Fair and Steven Joseph Fair were married on May 24,                        1997.


On April 19, 2016, Ms. Fair filed a petition for divorce and incidental matters. The


parties entered into a stipulated judgment on September 26, 2016, wherein, among

other matters, they terminated the community regime retroactive to the date of filing

the divorce petition pursuant to La. C. C. art. 2374( C).'           On May 30, 2017, Mr. Fair

filed a petition for judicial partition of community property pursuant to La. R.S.

9: 2801, and Ms. Fair responded with an answer, a reconventional demand, and


requests for injunctive relief and an accounting.              On October 11, 2017, the court


signed a judgment of divorce.


       The major issue in the community property partition involved Surgical

Imaging Specialists, Inc. (SIS), a Louisiana Subchapter S - corporation that the parties

formed in 2002 during the community regime.                SIS is a contracted distributor of GE


Healthcare ( GE)       through OEC Medical Systems for the exclusive sales and


distribution of GE surgical imaging equipment, mainly C -arms, used in operating

rooms to assist doctors with their procedures using x-ray.               Since 2002, GE and SIS


had entered into an annual written distributorship agreement setting forth an



 Louisiana Civil Code article 2374( C) states, " When a petition for divorce has been filed, upon

motion of either spouse, a judgment decreeing separation of property may be obtained upon proof
that the spouses have lived separate and apart without reconciliation for at least thirty days from
the date of, or prior to, the filing of the petition for divorce." Louisiana Civil Code article 2375( A)
provides that a judgment decreeing the separation of property terminates the community property
regime retroactively to the date of filing the petition or motion for separation of property.

                                                   2
exclusive geographic area that SIS would operate in.                  The agreement had been


renewed or extended annually.           SIS receives a commission for every covered GE

device purchased in its territory. The actual transaction is between GE and the

customers, which are hospitals, surgery centers, and physicians' offices. GE trains

the customers, installs the equipment, and services it.

       Mr. Fair is the sole registered shareholder of SIS and its president. Before


forming SIS, Mr. Fair was a sales representative for an area distributor of GE

medical imaging equipment. SIS' s sales force initially consisted of Mr. Fair and one

other individual in 2019, but SIS had grown to employ seven full-time salespeople

and   one   part- time   salesperson.      Mr. Fair' s     duties shifted from sales to the


management, training, and assigning of the sales force. SIS' s sales territory initially

included Louisiana, Arkansas, and the Mississippi Gulf coast, but grew to include


Texas, although while losing Arkansas.

       Ms. Fair officially served as SIS' s secretary and treasurer and was recognized

as an equal owner of the business on all corporate tax filings.               Beginning in 2004,

Ms. Fair worked for SIS handling administrative tasks.2 SIS hired a certified public

accountant to prepare its tax returns based on documents provided by Ms. Fair, and

it also hired a secretary and an administrator in later years who filed orders and

processed quotes.     Mr. Fair and Ms. Fair earned the same pay. On May 5, 2017 Mr.

Fair terminated Ms. Fair.


       Mr. Fair filed a petition to partition the community assets in 2017.               The court


held hearings on several dates to adjudicate the parties' claims. On January 24, 2019

and February 14, 2019, the court heard the parties' claims as to SIS. The court issued




2 Ms. Fair testified that she worked on post -sale tasks, payroll, accounts payable, accounts
receivable, bookkeeping with QuickBooks, payment of business expenses, and compliance with
sales and payroll tax regulations for the various states within SIS territory. She testified that she
set up all of the files and liability insurance and made sure that the 401( k)s were funded.
                                                  3
oral reasons for judgment at the conclusion of the hearing and then signed a

judgment on March 13, 2019, wherein it awarded all of the community interest in
SIS to Mr. Fair, excluded 25% of SIS' s overall goodwill value from the partition as


the personal goodwill of Mr. Fair, and found the base valuation of SIS as calculated

by Ms. Fair' s expert witness, Mr. Field, to be $ 2, 400, 000. 00. After removing Mr.

Fair' s personal goodwill ($ 546, 603. 25), the court found the fair market value of Ms.


Fair' s community interest in SIS to be $ 1, 853, 396.25. 3 Ms. Fair' s one-half interest

in SIS was one- half of that amount, or $926, 698. 13. The court also ordered that Ms.

Fair was to be reimbursed in the amount of $156, 000.00              for certain additional salary

payments that SIS made to Mr. Fair in 2017 and 2018.


       After a hearing on February 5, 2020, to partition the remaining items of

community property and to determine an appropriate partition, the court signed a

judgment on June 16, 2020, which listed the allocation of SIS to Mr. Fair in the

amount of $1,    853, 396. 25.   Among other items, the judgment also listed the amount

of $27, 082. 68 in Mr. Fair' s Morgan Stanley IRA account as his separate property

that was excluded from partition. The judgment then stated that after the deduction


of Mr. Fair' s separate property of $27, 082. 68, the remaining amounts in his Morgan

Stanley IRA account were to be divided equally by a qualified domestic relations

order ( QDRO).4


       The court held a final hearing on the outstanding reimbursement claims on

January 27, 2021, and signed a judgment on March 3, 2021.                     The court ruled that


with respect to the $     27, 082. 68 credit awarded to Mr. Fair in connection with the




3 While the court in the judgment fixed the goodwill value at 25%, it did not use the $ 2, 400, 000. 00
base valuation of SIS to calculate the actual goodwill amount. Rather, the court based its goodwill
calculation on the 2017 information on SIS to determine that 25% of SIS' s valuation was
 546, 603. 25.


4 The judgment specifically states that it is an interlocutory judgment.
                                                  4
partition of the Morgan Stanley IRA account, he was not entitled to the gains or

losses after the termination of the community regime.              The judgment then states,


 The credit awarded shall accordingly be applied as of the approximate date of the

account' s division, with the remaining balance divided in-kind equally between the
parties."




        The court signed a final judgment on April 15, 2021, wherein it incorporated


the previous judgments by attaching and making them a part of the final judgment.

Mr. Fair appeals from that judgment.


        On appeal, Mr. Fair contends in his first assignment of error that the court


erred in its valuation of SIS by undervaluing a goodwill discount and failing to apply

any lack of marketability discount whatsoever even though it was endorsed by both

experts.    In his second assignment of error, Mr. Fair contends that the court erred in


classifying as community property the fruits of Steven' s separate property after the

termination of the community property regime, specifically as to its allocation of the

Morgan Stanley IRA account. In his third assignment of error, Mr. Fair contends

that the court erred in awarding Ms. Fair a reimbursement distribution of $156, 000

for additional salary payments SIS made to Mr. Fair.

                               STANDARD OF REVIEW


        The trial court' s allocation or assigning of assets and liabilities in the partition

of community property is reviewed under the abuse of discretion standard.            Abreo


v. Abreo, 2021- 0528 (La. App. 1 Cir. 12/ 22/ 21),     2021 WL 6069448 at * 3; Berthelot


v.   Berthelot, 2017- 1055 ( La.    App. 1 Cir.      7/ 18/ 18),   254 So. 3d 800, 808.   In


community property partitions, the trial court is granted much discretion in valuing

and allocating assets and liabilities and is required to consider the source and nature

of each asset or liability, the financial situation of each spouse, and any other relevant

circumstances.     See La. R.S. 9: 2801 et seq.;   Berthelot, 254 So. 3d at 808. Given this


                                              5
great discretion, the trial court is not required to accept at face value a spouse' s


valuation of assets or debts, or claims against the community. Berthelot, 254 So. 3d

at 816.


      A trial court' s factual findings and credibility determinations made in the

course of valuing and allocating assets and liabilities in the partition of community

property may not be set aside absent manifest error. Berthelot, 254 So. 3d at 806.

A trial court' s finding regarding the nature of property as being either community or

separate is a factual determination subject to the manifest error/clearly wrong
standard of review.
                      Benoit v. Benoit, 2011- 0376 ( La. App. 1 Cir. 3/ 8/ 12),   91 So. 3d


1015, 1021, writ denied, 2012- 1265 ( La. 9/ 28/ 12), 98 So. 3d 838. Where one or more


legal errors by the trial court interdict the fact-finding process, the manifest error

standard is no longer applicable.   The standard of review for mistakes of law by the

trial court requires the appellate court to engage in a de novo review of the entire

record and render a judgment on the merits. See Rosell v. ESCO, 549 So. 2d 840,


844 n.2 ( La. 1989); Berthelot, 254 So. 3d at 807.


      It is well settled in Louisiana that the trier of fact is not bound by the testimony

of an expert, but such testimony is to be weighed the same as any other evidence.

The trier of fact may accept or reject in whole or in part the opinion expressed by an

expert. Trahan v. Trahan, 2010- 0109 (La. App. 1 Cir. 6/ 11/ 10),     43 So. 3d 218, 228,


writ denied, 2010- 2014 ( La. 11/ 12/ 10), 49 So. 3d 889. The effect and weight to be


given expert testimony is within the broad discretion of the trial court.         Id. The


decision reached by the trial court regarding expert testimony will not be disturbed

on appeal absent a finding that the trial court abused its discretion.   Id. at 229.


                                VALUATION OF SIS


      In his first assignment of error, Mr. Fair contends that the court erred in failing

to apply a lack of marketability discount and in undervaluing the goodwill discount

                                            Col
in determining the fair market value of SIS. At the hearing on valuation, both parties

presented experts who testified that fair market value is the price at which property

could change hands between a willing seller and a willing buyer when neither is

under compulsion and when both have reasonable knowledge of the relevant facts,


acting at arm' s length in an open and unrestricted market. Both experts used the

income approach to determine the fair market value of SIS.'               The income approach


is based on the principle that the value of a business is equal to the present worth of

the future benefits of ownership and the capitalization of cash flows method can be

used to calculate it.


       Ms. Fair presented testimony from Madison Field, who was admitted as an

expert in business valuation and business financial analysis.'               Mr. Field testified


using the income approach, he valued SIS at $ 2, 400, 000, which represents the value

of a 100%    interest in SIS, including personal goodwill and before the application of

any discounts.' He estimated that Mr. Fair' s personal goodwill accounted for 10 to

30% of SIS' s goodwill value.




5 Ms. Fair' s expert, Madison Field, and Mr. Fair' s expert, John W. Theriot, both testified that in
valuing SIS, they followed the guidance from the Statement on Standards for Valuation Services
issued by the American Institute of Certified Public Accountants. Mr. Field followed the
professional standards of the National Association of Certified Valuators and Analysts (NACVA).
Mr. Field interviewed Ms. Fair twice; reviewed a QuickBooks file and information she provided;
and reviewed Mr. Fair' s deposition.    Mr. Field gathered information from discovery, industry
publications, SIS' s financials, management interviews, an examination of contracts, and certain
other factors.   Mr. Theriot reviewed tax returns, financial statements, QuickBooks files, and
depositions, and interviews of Mr. Fair and Mr. Kendell.    Among other items, Mr. Theriot also
considered business valuation data from prior cases, salary information from the Economic
Research Institute, an industry publication, and local economic resources.

6 Mr. Field has a bachelor' s and master' s degree in Business Administration with a concentration
in finance. He is a Certified Fraud Examiner and a Certified Valuation Analyst. As an employee
of Postlethwaite &   Netterville APAC, he is associate director in the forensic and transaction
advisory role. He testified he primarily performed business valuations, forensic financial analysis,
and investments analysis.


7 Mr. Field testified that the market approach, which compares the subject to similar businesses,
yielded a value of $2, 457,244.00, which supported the value yielded by the income approach.

                                                 7
       Mr. Field testified that he determined the fair market value of the community

interest in SIS with and without valuation adjustments as of December 31, 2017.


According to Mr. Field, it is typical to value the community' s full interest in the

business. Mr. Field testified that he considered three categories of discounts:              a




discount for lack of control ( minority), a discount for marketability, and a discount

for lack of liquidity. He testified that minority and marketability discounts did not

apply in this case because Mr. Fair owned 100% of the company whereas minority

and marketability discounts deal with noncontrolling or minority interests. Mr. Field

testified that customer -dependence and the risk of contract non -renewal were

factored into the enterprise capitalization rate used for the base valuation, and were

not factors relating to a marketability discount.     Mr. Field testified that he used an


elevated capitalization rate of approximately 16% due in large part to SIS' s

dependence on the GE one- year distribution contract.


       Mr. Field testified that he used 10%     as the liquidity discount but that " it may

not   be   appropriate   to   apply the discount"     because " there [   was]   no     actual




contemplated transaction."       He explained that the liquidity discount would be

appropriate to use where there was a "      hypothetical willing buyer, arms[ -] length

transaction, neither is under compulsion to act."         The court questioned Mr. Field


about the minority discount and the marketability discount as follows:

       THE COURT:       So, I' m understanding that the minority discount and
       the, marketability discount are two different things. What is —you' re

       saying the difference between a marketability discount and a liquidity
       discount is just the liquidity discount is applied when the party owns
       100 percent of the company.     Is that correct?


       MR. FIELD: Yes, ma' am.



       THE COURT: All right. So, in this particular case, there is no minority,
       so there is no reason to give a discount because there' s a hundred

       percent of the ownership is going to go to one person.       It' s invested in
       one person, right?



                                            3
        MR. FIELD: That is correct.




        THE COURT: But why are you applying any liquidity discount, which
        I think people will use interchangeably with marketability, if this —
        there is no chance that this business is going to be marketed? This --
        this business is going to, I mean, I guess that I' m —I' m likening it to
        why would I value the house less the real estate commission if there' s
        no chance the house is ever going to be sold?

        MR. FIELD: That' s exactly why we presented with and without....                    Is

        if you considered those circumstances, you just mentioned, it may not
        be appropriate to apply that discount; however, just underneath our
        practitioner' s standard valuation theory, I' m obligated to provide the
        liquidity discount as part of our professional standards.'

        Mr. Fair presented the testimony of John W. Theriot, who was accepted as an

expert in business valuations.'        Mr. Theriot testified that the fair market value of a

50% interest in SIS as of December 31, 2017, was worth $ 830, 483. 00. He allocated


47% to SIS' s total goodwill attributable to Mr. Fair' s personal goodwill. He applied


a 25%    liquidity/marketability discount, reasoning that if Mr. Fair sold the business,

he would experience a similar discount on the sale price. Mr. Theriot also reasoned


that Ms. Fair only owned half of SIS and analogized her to a minority owner such




8 Mr. Field' s report states:

        Consideration of Valuation Adjustments
        In the valuation of a business or business ownership interest under the fair market
        value standard, valuation theory calls for the consideration of adjustments for lack
        of control, lack of marketability, or lack of liquidity depending on the facts and
        circumstances, level of value, and attributes of the ownership interest. However, it
        is our understanding that certain courts may take a different view of these
        adjustments of value under the statutory definition of fair market value. To assist
        the trier of fact, we have estimated the value of the Subject Interest including and
        excluding consideration of relevant valuation adjustments ( i.e. discount for lack of
        liquidity). This determination is subject to the trier of fact' s interpretation of the
        facts and circumstances herein and relevant jurisprudence.

9 Mr. Theriot is a certified public accountant and a certified forensic accountant. He has a Master
of Science in accounting degree and a Bachelor of Science in accounting degree and is the
managing partner of the public accounting firm of Malcolm M. Dienes, LLC. He is a Certified
Forensic Accountant and is certified in Financial Forensics.
                                                  9
that her interest should be discounted another 10%.     Her half i-nterest was valued at

 4151241. 00.



       Mr. Theriot testified that in valuing SIS as of December 31, 2017, using the
income approach, specifically the capitalization of earnings method, he used a


15. 99%   capitalization rate.
                                 According to Mr. Theriot, the minority discount he

applied reflects a lack of control because an ownership interest of 50%   or less cannot


demand its share of the underlying net assets,       cash flows, or impose business


strategies.   Mr. Theriot testified that even where 100% of a company is valued,


  t]here are certainly cases where minority interest discounts have applied."      As to


the 25%   marketability discount Mr. Theriot also applied, his report stated that the

marketability discount related to ability to convert the business ownership interest

to cash quickly with minimum transaction and administrative costs in so doing and

with a high degree of certainty of realizing the expected amount of net proceeds.     To


determine the marketability discount, Mr. Theriot compared SIS to two companies

with financial characteristics most similar to it. Mr. Theriot testified that a valuation


that did not offer a marketability discount would not be a fair market valuation of

SIS in his opinion.


       Both experts testified about their determination of an appropriate goodwill


discount. Ms. Fair presented the testimony of Chad W. Kendell, the General Electric

representative who had supervised Mr. Fair for fifteen years and who decided


whether to renew Mr. Fair' s contract. Mr. Kendell testified that he hoped Mr. Fair


and SIS would continue to distribute and that there was no indication that SIS' s


contract would not be renewed. Mr. Fair testified that he did not intend to retire or


 to step aside." Mr. Kendell testified that if he had to replace Mr. Fair, he had six to

eight people in mind. Mr. Kendell described Mr. Fair as " exceptional at taking a


very complicated process to sell, as well as a complicated product and procedures,

                                           10
and adapting that message to fit the — the sophistication of the person he' s talking

to."   He also testified that GE used Mr. Fair on a national basis to assist other

distributorships and that he " continually receive[ d] praise from his people for his


ability to help them."

       Mr. Field testified that in determining a goodwill discount of 10- 30%,                    he


considered that Mr. Fair was very successful, had a great reputation with GE, and

was a proven leader with a specific background as to the machines he was selling
                                        10
along with years of knowledge.               When explaining factors offsetting a higher

goodwill percentage, he testified that the contract with GE was in SIS' s name and


that SIS was selling a GE product with GE' s reputation and an exclusive

distributorship.    Mr. Field also testified that SIS had a workforce in place with


noncompete agreements such that if Mr. Fair were removed, the business would still


be healthy. Mr. Field stated that SIS' s corporate contract with GE showed that the

company could " change hands" from Mr. Fair, although he did consider that Mr.


Kendell had never seen a transfer situation of this company."              Mr. Field opined that


20% was a reasonable figure for goodwill.


       Mr. Theriot testified that he used the multiple attribute utility model ( MUM)

for valuing goodwill,       which differentiates between enterprise goodwill,                which




adheres to the company, and personal goodwill, which does not. 12 Mr. Theriot gave

great weight in his goodwill calculation to the existence of Mr. Fair' s securing the



10 When Mr. Field was asked if he had done dozens of goodwill analyses, he answered
affirmatively, adding " at least 20." He testified that he had arrived at a goodwill discount greater
than 10- 30%  where a solo practicing professional such as an attorney was involved.

11 The agreement states, "[ nleither this Agreement nor any rights or obligations herewith may be
sold, transferred, conveyed or otherwise assigned by a party without the advance written consent
of the other party ( which will not be unreasonably withheld) and any actual or attempted sale,
transfer, conveyance or assignment will be void and of no force or effect whatsoever."


12 When Mr. Theriot was asked if he had only done two or three personal goodwill calculations
that were either medical or legal professional practices, he answered affirmatively.     He had not
done a personal goodwill calculation such as was present in this case.
                                                 11
contract for SIS with GE, that GE called on Mr. Fair to train other GE representatives

and managers, and Mr. Fair' s training of his own work force. Mr. Theriot believed

that the goodwill could be stronger than 47% based on his " interview with Mr.


Kendell, and then his testimony, just —he was very adamant that these companies

don' t transfer easily."     However, Mr. Kendell at trial testified that no one had


approached him about purchasing a distributorship and that it would be a "          very

unique situation for us to do that."    When asked ifthe contractual provision providing

for a transfer with GE' s consent would be honored, Mr. Kendell agreed that the

contract would be honored " if we were to do that."


       When asked to compare Mr. Theriot' s goodwill discount to his, Mr. Field


testified that the methodology Mr. Theriot used was " really more tailored towards a

professional    services [ sic],   which is very common in goodwill."    Mr. Field also


testified that if the issues revolving around liquidity and marketability were already

accounted for, they should not be accounted for again in personal goodwill.         Mr.


Field also testified that Mr. Theriot inappropriately accounted for goodwill in several

different places,    such as the cost of capital and the marketability component, in

reducing SIS' s value.

       The trial court issued detailed oral reasons for judgment as to the valuation of


SIS, stating:

            Three of the primary factors are the minority discount, the
       marketability or liquidity discount, and the personal goodwill discount.
                The court wants to point out that in the Louisiana Supreme Court
       in the Cannon versus Bertrand case ruled that such discounts need to
       be used sparingly and only when the fact[ s] support their use. The court
        weighed] both experts['] testimony in determining whether or not to
       apply these discounts to the value of SIS. And again, I think as Mr.
       Theriot and Mr. Field testified; business valuation methods are not an
       exact science, they' re basically guides to determine a fair market value.
       Given the dynamics of businesses and business practices, factoring in
       circumstances that may be unique to the parties, [ an] inflexible formula
       for determining the value of business is not practical.


                                              12
              First, with regard to the minority discount. I don' t even know
        why we had this conversation. It' s 100 percent of the ownership of the
        business. There is no minority. ... A minority discount is applied when
        valuing a minority share of a business. The Fair[ s] jointly own 100
       percent of this business. This business is going to go 100 percent to
         Mr.] Fair. So, there is no minority discount, there is no lack of control.
       That' s not an issue.  So, the minority discount is unwarranted.
                The liquidity or marketability discount, based on Mr. Fair' s
       testimony, he plans to continue to work for SIS until death.              He has no
       plans to sell the business. There' s a clause in the business contract to
       allow the sale transfer assignment with the approval of GE OEC, but
       this has not happened yet, I don' t think for any of their businesses.           The

       court is not going to apply a liquidity or marketability discount.                It' s
       inequitable to apply a discount to the market value when it' s not for
       sale, and never will be for sale. It' s just like giving one party a windfall
       for no particular reason.
                With    regard      to   personal   goodwill,   that' s   the   main --main

       controlling factor here... .
             I' m completely convinced that [ Mr. Fair] is excellent at what he
       does, he' s an excellent salesman. ... [          Mr. Kendell] testified from GE,
       said that he' s, like, one of their top three.' 3 He' s enthusiastic about his
       product, he has good mannerism[ s],  he' s easy to understand. I can see
       how people would buy things from him. He has a very good reputation
       and a good relationship with GE, that weighs in his favor in the personal
        goodwill]. He has a good background as a sales rep.

                In his past work --         in his past work, he did work on these
       machines, which actually make him even more valued. On the other
       hand, there' s 18 of these distributorships in the United States, so clearly
       persons other than Mr. Fair can successfully run distributorships. GE
       brand and reputation. If you want a GE C- arm, you have to buy it from
       Mr. Fair, he has exclusive territory. GE has the follow up services that
       they provide. Mr. Fair has ... seven full time, and one part time sales
       representative [s] working under him that presumably all have non-

       compete agreements.

                So, there is goodwill, and the court did elect to apply the goodwill
        discount.    The court is going to elect to apply that at 25 percent. So,
       what I did for calculation purposes, I did accept Mr. Field[']           s valuation

       due to numerous factors that were brought up today.                  I took the 2. 4
       million and I used the 2017 information to derive at a discount of five
       hundred forty-six thousand six hundred three dollars and twenty- five
        cents ($   546, 603. 25).     This leave[ s] the value of the business at one
       million eight hundred fifty-three thousand three hundred ninety- six
       dollars and twenty- five cents ($ 1, 853, 396. 25). One half of that amount
       is nine hundred twenty- six thousand six hundred ninety-eight dollars
        and thirteen cents ($       926, 698. 13), and that is Ms. Fair' s interest in this
        business.


Footnote added.)


13 Mr. Kendell actually testified that he considered Mr. Fair to be in the " upper third" of eighteen
distributors. Mr. Fair testified that he was one of five distributors on the distributorship council
for the surgery division Mr. Kendell oversaw.
                                                    13
       Mr. Fair contends that the valuation of SIS should have been more discounted

by personal goodwill and heavily discounted due to lack of liquidity or lack of
marketability.    Mr. Fair asserts that SIS was a closely held business with only one
 customer"
               which owns no distribution right, whose distributorship contract must

be renewed yearly, which cannot be sold or even transferred absent written consent

of GE,    and whose key employees are subject to non -compete restrictions upon

termination of the distributorship.

      Ms. Fair contends that a liquidity discount is not supported by the evidence or

jurisprudence.    She argues that Mr. Theriot, Mr. Fair' s expert, lacked credibility and

his 25%   marketability discount was not supported because SIS was not being sold.

      In its reasons for judgment, the district court referred to the Louisiana


Supreme Court' s statement in Cannon v. Bertrand, 2008- 1073 ( La. 1/ 21/ 09), 2


So -3d 393, 396, "    Minority discounts and other discounts,      such as for lack of


marketability, may have a place in our law; however, such discounts must be used

sparingly and only when the facts support their use."         In Cannon, one of three


members of a limited liability corporation informed the other two that he wanted to

withdraw, and then filed suit to have the value of his one- third share determined. Id.


at 393- 94.    The plaintiff' s expert suggested no minority discount, the defendants'

expert suggested 75%, and the district court applied 35%, which the appellate court


affirmed.     Id. at 394. The supreme court held that under the particular facts of the


case, the district court abused its discretion in applying a discount.    Id. at 396.   In


Cannon, the buyers of the partnership interest at issue were the two remaining

partners in the partnership.   Id. at 396. The court explained that those two partners


would not be subject to a lack of control as would a third party, as each would have

an equal say in the control of the partnership.   Id. The court also stated that because



                                            14
the partners had already determined to purchase the partnership share themselves by

opting to continue the partnership and avoid liquidation, lack of marketability was
not an issue. Id.   Lastly, the court commented that discounting the market value of

the partnership' s property would be inequitable because the withdrawing partner

should not be penalized for doing something the law allowed him to do, and the

remaining partners should not realize a windfall profit at his expense.    Id. at 396- 97.


      Mr. Fair contends that Cannon is not applicable to this case. We disagree.


As in Cannon, the court carefully considered the facts of the case in determining

whether to apply any discounts.       The court' s reasons state that, as was the case in


Cannon, a minority discount was unwarranted because there would be no lack of

control of SIS after the partition.   Similarly, the court did not apply the liquidity or

marketability discount because SIS was not going to be sold. Mr. Fair contends that

this case is analogous to Trahan, 43 So. 3d at 230- 31, where this court found that


the district court did not abuse its discretion in applying a 20%          marketability


discount to value a spouse' s business interest. However, the facts and circumstances


involved in Trahan are distinguishable from the facts of this case. The company at


issue in Trahan was a small, closely -held company where Mr. Trahan was the

majority owner, but he and a minority owner person worked closely together to make

decisions for the company.      The expert found to be more credible advised that the


marketability discount was mandatory, but even the opposing expert conceded the

discount might be appropriate. In this case, the parties' experts did not agree and


the evidence clearly established that Mr. Fair did not want to sell SIS.      Moreover,


Mr. Fair was going to own the entire company after he acquired Ms. Fair' s interest

in SIS.


      Mr. Fair also contends that this case is analogous to Lanza v. Lanza, 2004-


1314 ( La. 3/ 2/ 05),   898 So. 2d 280.   However, the Lanza case is not analogous


                                             15
because in Lanza, the supreme court held in part that the State Farm Agency the
insurance agent spouse operated was not community property subject to partition.
Id. at 281.
                The court upheld the determination that the agency was a non -entity and
not a thing subject to partition. Id. at 284.        In determining that the agency was a

non -entity, the court stated initially as part of its reasons that the agent spouse had

no ownership interest in the agency pursuant to the agreement between him and State

Farm.     Id. at 283.   The court in Lanza also considered whether the agency was a

community enterprise under La. C. C. art. 2369. 3, which imposes a duty to preserve

and to manage prudently former community property under the control of a spouse.

Id. at 285.     The supreme court rejected that claim because the community enterprise

still had to qualify as property.         Id.   The court noted that the spouse seeking

compensation for the agency had not made a claim to the agency' s assets or goodwill

value.    Id.   In this case, unlike Lanza, SIS is an incorporated entity, is community

property, and is subject to partition.

         Ms. Fair cites several cases where the appellate courts upheld the district


court' s valuation without a marketability discount.        See Schoeffler v. Schoeffler,


2021- 21 (   La. App. 3 Cir. 10/ 13/ 21),   2021 WL 4772327 at * 4; Nesbitt v. Nesbitt,


44, 413 (   La. App. 2 Cir. 6/ 24/ 09),   15 So. 3d 1229, 1232, writs denied, 2009- 1649,


2009- 1729 ( La. 10/ 16/ 09), 19 So. 3d 483, 484; Mexic v. Mexic, 577 So. 2d 1046,


1050 ( La. App. 4 Cir. 1991). She also cites Head v. Head, 30, 585 ( La. App. 2 Cir.

5/ 22/ 98), 714 So. 2d 231, 238, where the appellate court found that the district court


had improperly discounted the value of the family business             for    lack     of




marketability.      We find no abuse of discretion in the court' s failure to apply a

marketability or liquidity discount in this case.




                                                16
      As to Mr. Fair' s contention that the court abused its discretion in applying a
goodwill discount of 25%,       we initially note that La. R.S. 9: 2801. 2 specifically

provides:




          In a proceeding to partition the community, the court may include,
      in the valuation of any community -owned corporate, commercial, or
      professional business, the goodwill of the business.        However, that
      portion of the goodwill attributable to any personal quality ofthe spouse
      awarded the business shall not be included in the valuation of a
      business.


The court did not abuse its discretion in using a goodwill discount of 25%.        In its


reasons for judgment it articulated that it considered numerous factors, including Mr.

Fair' s excellence in his position as well as the fact that the GE product his company

sold dominated the market due to its quality and GE' s reputation.     We find no merit


to Mr. Fair' s contention that goodwill was undervalued.


      Having thoroughly reviewed the evidence and expert testimony, we find no

abuse of the trial court' s discretion in finding Mr. Field' s fair market valuation of

SIS to be the appropriate fair market value of SIS based on the facts and


circumstances of this case.    Thus, Mr. Fair' s first assignment of error regarding the

court' s alleged abuse of discretion in its application of expert witness evidence in


valuing his interest in SIS is without merit.

                              GAINS IN IRA ACCOUNT


      In his second assignment of error, Mr. Fair contends that the court erred in


failing to award him the gains or losses after the community terminated from the

 27, 082. 68 portion of the Morgan Stanley IRA credited to him as his separate

property.   The March 3,      2021 judgment specifically states that Mr. Fair "   is not


entitled to the gains or losses calculated from the date of community termination

 April 19, 2016] to [ the] present [ March 3, 2021].   The [$ 27, 082. 68] credit awarded




                                            17
shall accordingly be applied as of the approximate date of the account' s division,

with the remaining balance divided in-kind equally between the Parties."

       In its reasons for judgment concerning its initial ruling that Mr.                Fair' s


contributions to the Morgan Stanley IRA were separate property, the court stated:

                  The parties opened an IRA account with Morgan Stanley during
       the marriage. ... The contributions to open the account sometime in
       2011 or prior were $ 27, 082. 68. Mr. Fair had an IRA with Schwab prior

       to the marriage that had a total account value of $39, 078. 16 on January
       31, 1998, just eight months after the marriage. Mr. Fair testified that
       there were no contributions to the Schwab account from the time he
       opened it until [ the] marriage and then [ he] made no further
       contributions during the marriage. Mr. Fair testified that the funds from
       the Schwab account were used to open the Morgan Stanley account.
       The Court believes his testimony to be credible.

       In his testimony regarding the Morgan Stanley IRA during the marriage, Mr.

Fair admitted that, to the extent the assets he originally invested existed, they were

not in the same securities or investments as reflected on the January 31, 1998 Schwab

statement.       Mr. Fair also answered affirmatively when asked " And there [ were] no

transactions, to or for, other than in —within the investments?"          Mr. Fair answered


that he had no documentation or knowledge to show the proportion of the Morgan


Stanley account attributable to reinvested dividends or growth on those dividends

from the $ 27, 082. 68 investment. 14 Ms. Fair' s expert, Mr. Field, testified that based


on the information provided, he could not trace the dividends from Mr. Fair' s initial


investment as he had done with Ms. Fair' s initial investment in her IBM stock


purchase account.       The Morgan Stanley IRA was community property and had an

approximate balance of $170, 678. 84 at the time of trial and $ 106, 749. 39 on April


30, 2016.




14 Mr. Fair also introduced Morgan Stanley statements covering December 1- 31 for the years 2015
through 2019; April 1- 30, 2016; and October 1- 31, 2020. The balance on the 2020 statement is
 140, 428. 57.


                                              fR2
          At a second hearing, Mr. Fair contended that Ms. Fair was not entitled to the

gains and losses on the $ 27, 082. 68 credit after the termination of the             I
                                                                          community. '

In oral reasons for judgment, the court stated:


                 With regard to the Morgan Stanley account, I think the prior
          judgment of the court is clear, and that that account is to be divided
          after taking out that exact figure that I listed there. As I also said
          previously, the proof offered up on that account was flimsy at best, but
          I elected to go ahead and give the reimbursement. I am not going to
          now go back and try to calculate what type of interest growth or
          decrease in value is associated with that figure.


          Mr. Fair contends that the court erred in classifying as community property

the fruits of his separate property after the termination of the community property

regime.      He contends that after the community was terminated, the fruits of his

separate property were not community property.


          Mr.   Fair relies solely on La.       C. C.   arts.   2338 and 2339 to support his


contention.
                 During the community regime, La. C. C. art. 2339 generally provides

that "[   t]he natural and civil fruits of the separate property of                 a   spouse ...   are




community property" unless the owner spouse has filed a declaration reserving them

as separate property.       Thus, any fruits of the $ 27, 082. 68 separate property of Mr.
                                                                              16
Fair were community property during the community regime.                          After termination


of the community, provisions governing co -ownership apply to former community



15
     During argument of the issue, the court commented, " The fact that I gave this credit, was, I
mean-- ...  he should probably consider that a gift because [ he] didn' t prove it."

16 Louisiana Civil Code article 551 provides in pertinent part, " Civil fruits are revenues derived
from a thing by operation of law or by reason of a juridical act, such as rentals, interest, and certain
corporate distributions."   We note that Mr. Fair did not challenge the court' s characterization of
the remaining balance in the Morgan Stanley IRA as community property. The Louisiana Supreme
Court held that under former La. C. C. art. 2402, cash dividends from separate stock are fruits and,
hence, community, but that stock dividends and splits were separate property. Daigre v. Daigre,
228 La. 682, 694, 83 So. 2d 900, 904 ( 1955);    Reeves v. Reeves, 607 So. 2d 626, 632 ( La. App. 2
Cir.), writ denied, 608 So. 2d 1010 ( La. 1992).      The Morgan Stanley statements show asset
allocation, which includes accrued interest, and consists of "Cash, BDP [ Bank Deposit Program],
MMFs [ Money Market Funds]." The statements also show the investments in stocks, dividends,
and interest. The statement for April 1- 30, 2016, shows a stock dividend, but the other statements
in evidence do not appear to show any stock dividends.

                                                   19
property, unless otherwise provided bylaw or juridical act. See La. C. C. art. 2369. 1.


In specific instances, the Louisiana Civil Code provides otherwise when dealing with
former community property where the community terminates for a cause other than
death or a judgment of declaration of death.              See La. C. C. art. 2369, Revision


Comments -1995( b) referring to La. C. C. arts. 2369.2- 2369. 8.          Louisiana Civil Code


article 2369. 2 provides, " Each spouse owns an undivided one- half interest in former


community property and its fruits and products.""

       Because the court determined that the $ 27, 082. 68 was Mr. Fair' s separate


property and Ms. Fair did not appeal that determination, the court erred in not taking

that finding into account insofar as the parties' interests after the termination of the

community.       While each party owns an undivided one-half interest in former

community property and its fruits under La. C. C. art. 2369.2, the $ 27, 082. 68       amount


was not former community property. After the termination of the community, Ms.

Fair did not own an interest in the gains and losses from Mr. Fair' s separate property.

       To challenge Mr. Fair' s contention, Ms. Fair relies on cases where the courts


have held that,      when separate funds are commingled with community funds

indiscriminately so that the separate funds cannot be identified or differentiated from

the community funds, then all of the funds are characterized as community funds.

See Talbot v. Talbot, 2003- 0814 ( La. 12/ 12/ 03), 864 So. 2d 590, 602.            However,


that principle is not applicable to this case where the court determined that the


original contribution that included the $ 27, 082. 68       amount was separate property and

could be identified and differentiated from the community funds in the Morgan

Stanley IRA account. Once the court made that determination, that property retained

its characteristic as separate property after the termination date.



17 Louisiana Civil Code article 798 states, in pertinent part, " Co- owners share the fruits and
products of the thing held in indivision in proportion to their ownership."
                                                20
       Ms.   Fair also contends that the $ 27, 082. 68 credit is analogous to a

reimbursement claim under La. C. C. art. 2367.           She argues that because Mr. Fair


could not trace his separate property contribution, he did not establish the existence

of separate property, but only that he had contributed funds towards community
property. Louisiana Civil Code article 2367 states, in pertinent part:


              If separate property of a spouse has been used during the
       existence of the community property regime for the acquisition, use,
       improvement, or benefit of community property, that spouse is entitled
       to reimbursement for one- half of the amount or value that the property
       had at the time it was used.


Because Ms. Fair did not raise this issue in the district court, this court will not

consider an issue raised for the first time on appeal.     See Dougherty v. Dougherty,

2021- 0433 ( La. App. 1 Cir. 3/ 29/ 22),      So. 3d ,


       Therefore, Mr. Fair' s second assignment of error has merit. The evidence was


clear that the $   27, 082. 68 was Mr. Fair' s separate property.     The evidence also


showed that the Morgan Stanley IRA account was $ 106, 749. 39 when the community

was terminated and had increased to $ 170, 678. 84 at the time of trial.      During the

community, the fruits from the separate property were community property, but after

the termination, they were not. Therefore, the court erred in failing to award Mr.

Fair the gains or losses after the community terminated on the separate property it

had awarded him.       Because the record is not sufficient for this court to render


judgment, the matter is remanded for the district court to determine the gains and


losses on Mr. Fair' s $   27,082. 68 separate property credit in his Morgan Stanley IRA

account, calculated from the date of community termination, April 19, 2016, until

the date of judgment.        See McMorris v. McMorris, 94- 0590 (        La. App.   1 Cir.


4/ 10/ 95), 654 So. 2d 742, 748.




                                            21
        REIMBURSEMENT OF ADDITIONAL SALARY PAYMENTS

       In Mr. Fair' s third assignment of error, he contends that the court erred in

awarding Ms. Fair reimbursement in the amount of $ 156, 000. 00 for certain

additional salary payments that SIS made to Mr. Fair in 2017 and 2018.


       Ms. Fair contends that SIS was community property and upon the termination

of the community regime, each party became an equal co- owner. See La. C. C. arts.

7981 2369. 2.     Therefore, to the extent surplus funds were available from SIS for


distribution during the years 2017 and 2018 ( after the termination of the community

regime),   she contends that she was entitled to her 50%            share.   Ms. Fair contended


that Mr. Fair reduced SIS' s profitability over the two years that SIS was awaiting

partition by paying himself a higher salary.          She contends that Mr. Fair paid himself


an additional $   170, 000. 00 in 2017 and an additional $ 241, 000. 00 in 2018 for a total


increase of $411, 000. 00. 18 In recognition of $99, 000. 00 in support payments Mr.


Fair made to her, Ms. Fair claimed he improperly increased his salary by an adjusted

total of $312, 000. 00.    Since she was a half o
                                                - wner of SIS, Ms. Fair contended that


Mr. Fair' s salary increases reduced her share of SIS profits by $ 156, 000. 00.

       At the trial, both parties testified that they shared the profits of SIS equally

and were paid the same salaries from 2004 or 2005 until Ms. Fair' s termination in


2017. 19 Both parties stated that in 2015, their gross pay was $ 253, 000. 00            each. Ms.


Fair testified that after she was terminated in May of 2017, Mr. Fair stopped paying

her and " paid himself the —whatever          he had been paying me, he paid himself all of

the salary that I had had, in addition to what he had been taking."             In 2017, her gross


pay was $ 107, 000. 00 and his was $ 423, 000. 00. Ms. Fair stated that she did not




18 Ms. Fair introduced into evidence the parties W -2' s for 2015, 2016, and 2017. The gross wages
for Ms. Fair were $253, 000. 00 in 2015; $ 291, 757. 00 in 2016; and $ 107, 000. 00 in 2017. The gross
wages for Mr. Fair were $ 253, 000. 00 in 2015; $ 373, 358. 68 in 2016; and $ 423, 000. 00 in 2017.


19 Mr. Fair testified that they were paid equal salaries to maximize their 401( k)s and tax savings.
                                                 22
receive a salary from SIS in 2018. Mr. Fair testified that his pay for 2018 was

 19, 000. 00 for 26 pay periods, which would total $ 494, 000. 00.

      Mr. Fair testified that after he terminated Ms. Fair in May of 2017, he paid her

 19, 000.00 monthly for six to nine months in after-tax money from his earnings of

 38, 000. 00 monthly as he was required to by a child and spousal support judgment.

He later testified that the gross amount was $ 19, 000. 00 with the after-tax amount


being $ 12, 700. 00. When asked if she received actual payments of $99, 000. 00 after

her termination, he testified that he didn' t know what the amount was, but it was

possible it could be the right number.      He also testified that he advanced two


distributions of approximately $ 75, 000. 00 each to Ms. Fair in July and October of

2017; however, the record contains no documentation of these payments to Ms. Fair.


When asked if SIS in paying more in salaries reduced its profits, Mr. Fair replied

affirmatively.


      In the court' s reasons for judgment regarding Ms.         Fair' s reimbursement


request, the court stated as follows:


             With regard to the request that Mr. Fair reimburse Ms. Fair,
      because he overpaid his salary to himself -- the experts both agreed that
      the salary for a person who does what Mr. Fair does is a hundred and
      fifty-five thousand ( 155, 000). I did not use that figure. It seems -- it
      just seemed ridiculously low to me. I mean, it really did. So, I used the
      figure that he was paying himself previously, the two hundred fifty-
      three thousand ( 253, 000),   which resulted — what   happens is, he' s in a
      fiduciary relationship to Ms. Fair. He had possession and control of the
      business, and he' s making the decisions. If he elects to pay himself
      more, thereby decreasing the profits of the business, decreasing the
      distributions to Ms. Fair.    I backed out the distributions that she did
      receive and this results in a reimbursement due to Darlene Fair in the
      amount of one hundred and fifty-six thousand dollars ($ 156, 000. 00).

      Mr. Fair contends that the reimbursement is improper because Ms. Fair was


paid a salary for part of 2017, she was paid the same distribution as he was for 2017,

she was also paid by him monthly with after-tax money, and she failed to present

evidence regarding the distribution to which she would have been entitled in 2018.

                                           23
Ms. Fair contends that, to the extent surplus funds were available from SIS for

distribution during the years 2017 and 2018,            she was entitled to her 50% share. Ms.


Fair contended that Mr. Fair reduced SIS' s profitability over the two years that SIS

was awaiting partition by paying himself a higher salary.

         Mr. Fair offered no evidence to support his contentions that Ms. Fair was paid

a distribution. Moreover, the court credited Ms. Fair with the amount Mr. Fair paid


her when it credited $ 99, 000. 00 against the reimbursement claim.                 The evidence


showed that Mr. Fair unilaterally increased his salary substantially, and he did not

present any evidence to justify a salary increase.              La. C. C. art. 2369. 3 states, " A


spouse has a duty to preserve and to manage prudently former community property

under his control in a manner consistent with the mode of use of that property

immediately prior to termination of the community regime.                    He is answerable for


any damage caused by his fault, default, or neglect. ,21 Mr. Fair admitted that paying

himself a higher salary would reduce SIS' s profits.             While Mr. Fair had the right to


terminate Ms. Fair as an employee, as co- owner of community property, she was

entitled to her interest in it. Therefore, Mr. Fair' s third assignment of error has no


merit.




                                         CONCLUSION

         For the foregoing reasons, this court affirms the judgment of the district court

signed on April 15, 2021, which incorporated the previous judgments of March 13,


2019, June 16, 2020, and March 3, 2021, in all respects except for that portion of the




20 The 1995 comments ( a) to La. C. C. art. 2369. 3 states, in pertinent part:

                This Article also imposes a higher standard of care in managing and
         maintaining such former community property than the standard imposed during the
         marriage for managing community property. See C. C. Art. 2354 ( rev. 1979).   The

         reason for imposing a higher standard of care in managing former community
         property is that, after termination of the community property regime, the law no
         longer assumes that a spouse who has former community property under his control
         will act in the best interest of both spouses in managing it.
                                                  24
March 3, 2021 judgment and the June 16, 2020 judgment holding that Steven Joseph

Fair was not entitled to the gains or losses calculated from the date of community
termination to the present as to the $ 27, 082. 68   credit awarded to him in connection

with the partition of the Morgan Stanley IRA account.       That portion of the March 3,


2021 and June 16, 2020 judgments is reversed insofar as it held that the credit

awarded to Steven Fair was to be applied as of the date of the account' s division


with the remaining balance divided in-kind equally between the parties. This matter

is remanded for further proceedings consistent with this opinion. Steven Fair is to


pay two-thirds and Darlene Morris Fair one- third of the costs of this appeal.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                           25